Citation Nr: 0638883	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  98-03 222	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for coronary artery 
disease.


REPRESENTATION

Appellant represented by:	South Carolina Office of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Seales, Associate Counsel 







INTRODUCTION

The veteran served on active duty from September 1973 to 
February 1974 and August 1990 to April 1991.  The veteran 
also had service in the National Guard.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that decision, the RO denied service connection for coronary 
artery disease. 


FINDING OF FACT

The veteran's coronary artery disease is related to diastolic 
hypertension, atherosclerosis of the abdominal aorta, and a 
right bundle branch block incurred in active service.


CONCLUSION OF LAW

Coronary artery disease was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303 
(2006).   


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2006).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See 
38 U.S.C.A. §§ 1110 (West 2002); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303 (2006).  

Factual Background

The veteran seeks service connection for coronary artery 
disease.  The veteran's April 1990 personal report of medical 
history reveals no complaints of pain or pressure in his 
chest, palpitation or pounding heart, heart trouble, or high 
blood pressure.  On examination, the veteran's heart and 
vascular system were normal.  An April 1990 chest x-ray 
revealed a normal chest.  At separation in April 1991, 
sporadic extrasystole, or premature heartbeat, was noted on 
examination.  An April 1991 x-ray revealed atherosclerosis of 
the abdominal aorta.  An undated service medical examination 
revealed a blood pressure of 120/90.  Under the summary of 
defects and diagnosis, the examiner noted borderline blood 
pressure, abnormal electrocardiogram, incomplete right bundle 
branch block, and increased triglycerides. 

July 1997 VA treatment records indicate the veteran sought 
treatment for chest pain with exertion which had been ongoing 
for the past two to three months.  In November 1997, the 
veteran underwent an aortocoronary bypass graft to treat 
coronary artery disease.  

Of record is a VA opinion statement which concludes the 
veteran's current coronary artery disease is related to 
service. The examiner notes that the veteran's April 1990 and 
April 1991 blood pressure readings were indicative of 
diastolic hypertension.  The examiner noted that hypertension 
is considered a major risk factor for coronary artery 
disease.  Further, the examiner notes that the presence of 
atherosclerosis of the aorta is highly correlative with the 
presence of coronary artery disease, especially in patients 
younger than sixty-four years old.  The veteran was fifty-two 
at the time atherosclerosis of the abdominal aorta was 
discovered.  Further, interventricular conduction delays, 
such as a right bundle branch block, are considered highly 
correlative to coronary artery disease.  The examiner 
concluded that it was more likely than not that the veteran's 
current coronary artery disease is related to service.  

The veteran has submitted evidence of a current diagnosis of 
coronary artery disease and service medical records 
reflecting diastolic hypertension, atherosclerosis of the 
abdominal aorta, and a right bundle branch block.  In 
addition, after review of the evidence, an examiner has 
concluded that the veteran's current disability is related to 
service.  In light of the evidence of record, the Board finds 
that the criteria for a grant of service connection for 
coronary artery disease are met.

Duty to Notify and Assist

Regarding VA's duty to inform the veteran of the evidence 
needed to substantiate his claim, the RO notified him of the 
information and evidence needed to establish service 
connection in correspondence dated June 2001 by informing him 
of the evidence he was required to submit, including any 
evidence in his possession, and the evidence that the RO 
would obtain on his behalf.  Although notice was sent 
subsequent to the initial adjudication in February 1998, the 
notice was supplied prior to re-adjudication of the claim in 
December 2001.  

In re-adjudicating the claim, the RO considered all of the 
evidence of record and applied the benefit of the doubt 
standard of proof.  The veteran waived RO consideration of 
evidence submitted after issuance of the March 2002 
supplemental statement of the case.  In resolving his appeal, 
the Board has also considered all the evidence now of record 
on a de novo basis, and has applied the same standard of 
proof.  

The veteran has not received notice regarding the criteria 
for assignment of increased disability ratings and effective 
dates of disability benefits.  However, the RO can rectify 
that failing prior to assigning a disability rating and 
effective date for the compensation awarded by this decision.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Regarding the duty to assist the veteran in obtaining 
evidence in support of his claim, the RO obtained his service 
medical records, his VA treatment records, and provided the 
veteran a VA medical examination in January 2003.  Also of 
record are May 2004 and November 2006 independent medical 
opinions requested by VA. The veteran also testified during a 
November 1998 regional office hearing.  He has not indicated 
the existence of any other evidence that is relevant to this 
appeal.  The Board concludes that all relevant data has been 
obtained for determining the merits of this claim and that no 
reasonable possibility exists that any further assistance 
would aid the veteran in substantiating this claim. 


ORDER

Entitlement to service connection for coronary artery disease 
is granted.  




____________________________________________
J. E. DAY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


